IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 20, 2008
                               No. 07-60639
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JOSE MANUEL CHAVARRIA

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A29 693 130


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Jose Manuel Chavarria, a native and citizen of El Salvador, has filed a
petition for review of the Board of Immigration Appeals’ (BIA) order denying his
application for asylum and withholding of removal. Chavarria argues that he
suffered past persecution and has a well-founded fear of future persecution on
account of his membership in a particular social group: family members of
military officers in El Salvador. Chavarria contends that the BIA’s decision is
not supported by substantial evidence.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60639

      This court reviews the order of the BIA and will consider the underlying
decision of the IJ only if it had some impact upon the BIA’s decision.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). The BIA’s factual
findings are reviewed for substantial evidence. Ozdemir v. INS, 46 F.3d 6, 7 (5th
Cir. 1994). Under the substantial evidence standard, this court will affirm the
BIA’s decision unless the evidence compels a contrary conclusion. Id. at 8.
      The record does not compel a conclusion contrary to the determination that
Chavarria was harassed and attacked by former guerillas whose motivation was
extorting money and other support from Chavarria, as opposed to Chavarria’s
membership in a particular social group. Furthermore, the BIA’s finding that
the Salvadoran government is able and willing to control Chavarria’s attackers
is supported by substantial evidence. See Adebisi v. INS, 952 F.2d 910, 913-14
(5th Cir. 1992). Chavarria cannot meet the more demanding standard for
withholding of removal given that he cannot satisfy the standard for asylum.
See Ozdemir, 46 F.3d at 8.
      The petition for review is DENIED.




                                       2